PER CURIAM.
Appellant argues, and the state concedes, that the trial court erred in imposing a fifteen-year sentence for the offense of false imprisonment. Appellant was not charged with carrying a weapon during the commission of this offense, which therefore is a third degree felony. § 787.02(2), Fla. Stat. (1987). Because appellant was also adjudged a habitual offender, a finding which he does not contest on appeal, the maximum permissible sentence is ten years. § 775.084(4)(a)(3), Fla.Stat. (1987). Appellant need not be present at resentenc-ing. The conviction is otherwise affirmed, as are appellant’s conviction and life sentence for armed robbery.
Affirmed in part, reversed in part, and remanded with instructions.
RYDER, A.C.J., and LEHAN and PATTERSON, JJ., concur.